                Case 1:19-cv-00409-AT-JFK Document 17 Filed 09/06/19 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                              FOR THE NORTHERN DISTRICT OF GEORGIA
                                        ATLANTA DIVISION

              JOHNSON GICHEGE MUNGAI,
                             Plaintiff,                   CIVIL ACTION FILE NO.
                  v.                                      1:19-CV-00409-AT-JFK
              CHASE BANK USA, N.A., et al.,
                             Defendants.

                                                    ORDER

                   Pending before the court is Defendants Chase Bank USA, N.A.’s, Chase Home

             Finance, LLC’s, and Federal National Mortgage Association’s motion [Doc. 15] to

             dismiss the claims brought by Plaintiff Johnson Gichege Mungai [Doc. 1]. No

             response to the motion to dismiss was timely filed, and the motion was submitted to

             the court on July 11, 2019. On September 5, 2019, Plaintiff, who is proceeding pro

             se, filed a response to the motion to dismiss seeking dismissal of the motion to dismiss

             due to Defendants’ failure to serve the motion at Defendant’s address of record with

             the court, P.O. Box 7553, Marietta, Georgia 30065. [Doc. 16]. This is the address of

             record for Plaintiff and has been since the complaint was filed in January 2019. [Doc.

             1-2]. A review of the certificate of service for the motion to dismiss, filed on June 21,

             2019, reflects that a copy of the motion was mailed to 2507 Peach Shoals Circle,




AO 72A
(Rev.8/82)
                Case 1:19-cv-00409-AT-JFK Document 17 Filed 09/06/19 Page 2 of 2




             Dacula, Georgia, which is the property at issue in this litigation. [Doc. 15].1 Plaintiff

             does not receive notice of electronic filings with the court due to his pro se status.

                   Accordingly, because the docket in this case does not reflect service of the

             motion to dismiss on Plaintiff at his address of record, the court will allow Plaintiff

             fourteen (14) days from entry of this order to file a response to the motion to dismiss.

             The court, however, denies Plaintiff’s request to dismiss the motion to dismiss.

             Defendants may file a reply brief.

                   SO ORDERED THIS 6th day of September, 2019.




                   1
                    The court notes that Defendants might have been mistaken as to correct address
             for Defendant due to the fact that, although the civil cover sheet reflectes Plaintiff’s
             address of record [Doc. 1-2], the complaint, below Plaintiff’s signature, provides the
             address in Dacula, Georgia, used by Defendants to mail a service copy of the motion
             to dismiss. [Doc. 1].

                                                        2



AO 72A
(Rev.8/82)
